Citation Nr: 1735909	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent disabling for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In an August 2015 decision, the Board denied a disability rating in excess of 10 percent.  Subsequently, in a May 2016 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court), vacated the Board's August 2015 decision and remanded the claim for readjudication.

In August 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development including a VA examination to determine the severity of the service-connected right shoulder disability.  Additional medical records were associated with the electronic claims file and in November 2016 the Veteran underwent a VA examination.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.




FINDINGS OF FACT

The Veteran is right handed and his right shoulder disability is manifested by painful motion but there is no instability, subluxation or diminished strength, and motion in flexion is to at least 120 degrees and abduction is to at least 170 degrees, both of which are above shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected right shoulder disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran underwent VA examinations in September 2010, March 2015, and November 2016 to obtain medical evidence regarding the nature and severity of the right shoulder disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as the nature, etiology, and severity of the diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with remand directives regarding the claim for an increased rating for the right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the August 2016 remand, the Veteran underwent a VA shoulder examination in November 2016.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Finally, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating for a Right Shoulder Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for a right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5019 (2016).  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1 , 4.2; Schafrath v. Derwinski,
1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right shoulder disability, shown throughout the record to be the major extremity, is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5201-5019 (2014).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Diagnostic Code 5019 applies to bursitis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5201, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead.  38 C.F.R. § 4.71, Plate I (2016).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.

Under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm; 40 percent for the major arm. Id.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.

Ankylosis of the scapulohumeral articulation is addressed under DC 5200 and other impairment of the humerus is covered under DC 5202.  38 C.F.R. § 4.71a.  Finally, impairment of the scapula is addressed under DC 5203.  Id.  However, the record does not show such Diagnostic Codes are relevant for the Veteran's right shoulder disability as further discussed below.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology. The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Analysis

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for a left shoulder disability is not warranted.  The Veteran submitted a claim for service connection for a right shoulder injury in August 2009.

In September 2010, the Veteran underwent a VA examination to determine the etiology and severity of any right shoulder disabilities.  The Veteran reported right shoulder pain since 1994 that resulted in three shoulder arthroscopies.  The Veteran reported no locking or effusions in the right shoulder.  The Veteran stated that his flare-ups are precipitated by overhead activity, and that rest improves his condition.  The Veteran's impression on the extent of the effects of his flare-ups on functional impairment is that 50% of all daily activities are affected.

The Veteran's medical history showed he underwent right shoulder arthroscopic surgeries in 1994(during service), 1999, and again in 2009.  A September 2010 right shoulder X-ray showed that the Veteran had a normal right shoulder, with no fracture or dislocation.

On examination, the right shoulder had no deformity, did not give way, and had no instability, weakness, incoordination, episodes of dislocation, or subluxation.  The examiner did note that the Veteran experienced pain, stiffness, decreased speed in the joint, and severe flare-ups which occur weekly.

The VA examiner noted tenderness and abnormal motion with positive impingement in the Veteran's right shoulder.  Range of motion testing in the right shoulder revealed right flexion to 180 degrees, right abduction to 180 degrees, right internal rotation to 60 degrees, and right external rotation to 90 degrees.  The examiner found objective evidence of pain following repetitive motion.  The Veteran did not exhibit additional limitations after three repetitions of range of motion.  The Veteran stated that he was currently employed fulltime as a carpenter and did not lose any time from work during the past twelve-months.

The examiner found that the Veteran's right shoulder strain had significant effects on his usual occupation, in that the Veteran suffered from pain to his right shoulder.  The Veteran stated that he was assigned different work duties as a result of his shoulder strain.  The examiner opined that the Veteran's ability to do chores, shopping, exercise, sports, and recreation were all moderately impaired.

April 2011 VA physical therapy notes showed the Veteran experienced shoulder weakness and decreased endurance during overhead work or work where the arm was away from the body.  The Veteran stated that his pain is an annoyance at the end of the day.

In October 2011, the Veteran's treating physician reviewed a right shoulder ultrasound and diagnosed rotator cuff tendinosis, with tendons grossly intact, with no full-thickness tear.  In February 2012, the Veteran reported the right shoulder was sore after grouting a tile wall at work that day.  The VA physical therapist massaged the right shoulder and diagnosed an exacerbation of right shoulder pain secondary to work activities.  Another February 2012 VA physical therapy note indicated range of motion in the right shoulder was 153 degrees after manual intervention.

A March 2012 VA physical therapy progress note showed that the Veteran's average range of motion for his right shoulder was 120 degrees before medication and 145 degrees after medication.  A December 2012 VA physical therapy note showed right shoulder flexion and abduction of 150 with end range pain decreased to 1 to 2-out-of-10.  VAMC notes from December 2013 indicate that the Veteran suffered from shoulder pain with bone spurs, and slight tears to his rotator cuff.  February 2014 VAMC notes showed that the Veteran stated that his right shoulder pain was a 3-out of-10, and that the right arm pain impaired his ability to sleep.

In March 2015 the Veteran underwent a VA shoulder examination.  The Veteran reported flare-ups after doing long overhead work, sometimes with pain.  The Veteran also stated that his flare-up pain is severe roughly once every two weeks, which can last two to three hours and that rest helped.  The Veteran stated that during a flare-up he experienced difficulty reaching overhead for long periods of time.

The examiner noted the Veteran took painkillers for the right shoulder, received treatment every six months, and was right hand dominant.  Range of motion testing to the right shoulder revealed flexion to 170 degrees, abduction to 170 degrees, external rotation to 80 degrees, and internal rotation to 70 degrees.  The examiner determined that the Veteran's abnormal range of motion testing did not in itself contribute to functional loss.  The Veteran did not exhibit pain, weight bearing, localized tenderness or pain on palpation of the joint or soft tissue, nor was there evidence of crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The Veteran did not have additional functional loss or range of motion after three repetitions.  The examiner found that the pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.

At the time of the examination, the Veteran was not experiencing a flare-up and the VA examiner was unable to comment on the additional functional limitation caused by a flare-up because the Veteran was not currently experiencing one.  The Veteran exhibited normal right shoulder muscle strength, did not show muscle atrophy, and did not exhibit ankylosis or shoulder instability.  Clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was not suspected in the right shoulder.  The examiner found that the Veteran did not have a loss of head, nonunion, or fibrous union of the humerus.  The examiner found that the Veteran did not have malunion of the humerus with moderate or marked deformity.  The examiner found that the Veteran's condition is not so diminished that amputation with prosthesis would equally serve the Veteran. 

The examiner stated that the functional impact of the Veteran's right shoulder strain is that he has difficulty raising his right shoulder above his head during a flare-up.  The Veteran reported that he was working as a full-time carpenter.  In a separate opinion the examiner stated that the Veteran's right shoulder strain would not likely impact his ability to obtain and maintain substantially gainful employment.  The examiner also found that the Veteran's condition did not likely prevent him from performing his daily activities, such as bathing, feeding, dressing, grooming, or protecting himself from the hazards of his daily environment.

As previously stated, an August 2015 Board decision denied the claim for the claim for a rating in excess of 10 percent for the right shoulder strain.  The Court vacated the August 2015 decision in a May 2016 Order.  In the JMR supporting the order, the parties agreed the Board provided inadequate statements of reasons and bases when it discussed the Veteran's reported shoulder functionality during a flare-up.  In August 2016, the Board remanded the claim for a new VA examination.

On remand, VA treatment records were associated with the Veteran's electronic claims file.  In April 2015, the Veteran reported increased pain in the right shoulder after making plaster repairs to a ceiling at work.  The Veteran reported pain at 6 out of 10 in the right shoulder and was prescribed 4-6 physical therapy sessions.  In September 2015, the Veteran reported ongoing pain in the right shoulder.  The VA physical therapist noted three quarter mobility in the Veteran's right AC joint.  The Veteran was given a steroid injection in the right shoulder.  In October 2015, the Veteran reported the right shoulder was doing well and was noted to have increased overall functional mobility.

In April 2016, the Veteran reported increased shoulder pain for a month and was administered a steroid injection.  He added that his last injection for the right shoulder was in September 2015 and that it provided long lasting benefits.  September 2016 x-rays of the Veteran's right shoulder showed mild arthritis.  In October 2016, the Veteran sustained a complex tear of the supraspinatus muscle of the right shoulder.  Flexion in the right shoulder was listed as both 120 and 140 degrees.

As part of the August 2016 Board remand private treatment records were associated with the Veteran's electronic claims file in November 2016.  However, a review of the private medical records shows that they are all from outside of the appeal period currently before the Board.

In November 2016, the Veteran underwent a VA examination to determine the severity of the right shoulder.  The Veteran reported flare-ups of the right shoulder that occur bimonthly and last from a half hour to two hours in length.  During a flare-up, the Veteran reported he had some difficulty raising his hand above his head for more than a half hour.  

The VA examiner diagnosed the Veteran with degenerative arthritis of the right shoulder.  Range of motion testing in the right shoulder revealed flexion and abduction to 170 degrees with external and internal rotation of 80 degrees.  There was no pain, localized tenderness, or crepitus on examination.  There Veteran was able to perform repetitive movements in the right shoulder without any additional functional loss.  The Veteran also had full strength and no ankylosis in the right shoulder.  The examiner specifically noted that range of motion on active and passive movements of the right shoulder were the same after three repetitions without noticing pain and additional functional loss or range of motion.  

The Board finds the Veteran does not meet the DC 5201 criteria for a rating of 20 percent at any point during the appeal period because he has not been shown to have limited range of right shoulder motion at shoulder level.  As noted above, even when considering the effects of pain, during a March 2012 VA physical therapy session, the motion was limited to 120 degrees of flexion.  Similarly, during VA examinations of the right shoulder, the Veteran's range of motion has never been shown as limited to at the shoulder level.  During the September 2010 VA examination range of motion in the right shoulder was normal.  During both the March 2015 and November 2016 VA examinations, the Veteran's flexion and abduction in the right shoulder were 170 degrees.  In sum, none of the range of motion findings, even based on the Veteran's reported flare-ups, more nearly approximates a finding of at the shoulder level in relation to the Veteran's side.

The Board has also fully considered the Veteran's reported flare-ups throughout the appeal period and finds that they do not warrant an increase to the Veteran's currently assigned 10 percent rating.  Specifically, the Veteran has reported that during a flare-up, he has some difficulty raising his hand above his head for more than a half hour, which the Joint Motion indicated was suggestive of limitation to shoulder level.  At no point during the appeal has the Veteran reported an inability to raise his arm beyond at shoulder level or any symptoms that nearly approximate at the shoulder level.  He has consistently associated only increased pain with the flare-ups and no reduction in mobility.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, while the Veteran clearly has additional pain and at times especially when performing motion above the head, there is no evidence that he is unable to raise the arm above shoulder level.  Rather he indicated such motion was more difficult and further clarified that it was difficult to do so for long periods of time.  Furthermore, the Veteran has reported such episodes improve with rest.  Additionally, the Board notes that during the 2015 VA examination the Veteran described the flare-ups as occurring roughly once every two weeks and lasted two to three hours.  The November 2016 VA examination reported the same frequency of flare ups.  In other words, the Veteran's flare ups have not been so consistent or lengthy to more nearly approximate a higher rating.  While VA regulations and caselaw such as Hart v. Mansfield, 21 Vet. App. 505 (2007) allows for staged ratings when the level of disability fluctuates over time, VA has not assigned staged ratings for a couple hours each month nor would doing so be practical.  The Board carefully considered the reports of flare ups.  The Veteran has described a period of about 8 hours each month when he has difficulty raising his hand over his head for prolonged periods. The Board does not find this to more nearly approximate limitation to shoulder level.    

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with degenerative arthritis of the right shoulder, DC 5201 remains the most appropriate Code under which to rate the service-connected right shoulder disability for this period of the appeal.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under Diagnostic Codes 5200, 5202, and 5203; however, on VA examinations in September 2010, March 2015, and November 2016, the examiners specifically ruled out any ankylosis, as well as impairment of the humerus, clavicle, or scapula.  During the November 2016 VA examination, there was no pain, localized tenderness, or crepitus on examination.  It is noted that service connection has also been established separately for a surgical scar of the right shoulder because it is associated with his postoperative surgery, but this disability, as separately rated, is not the subject of this appeal and is not herein further addressed.

Furthermore, the Board has considered whether a higher rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Throughout the appeal period, the Veteran has been in receipt of a 10 percent rating for his right shoulder disability due to painful motion.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A higher rating is not warranted because both VA examiners' findings objectively showed, at most, limited arm flexion 120 degrees of flexion with pain.  The 10 percent rating appropriately encompasses the Veteran's right shoulder disability as the November 2016 VA examiner also found that the functional impairment of the Veteran's right shoulder disability was not likely to impact his ability to obtain and maintain substantially gainful employment.

The Board concludes that the Veteran's right shoulder disability has been no more than 10 percent disabling throughout the appeal period.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's right shoulder disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.  In fact, the Veteran has indicated throughout the appeal period that he is gainfully employed as a carpenter.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected right shoulder disability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected right shoulder disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limited motion and pain; thus, the demonstrated manifestations specifically associated with his service-connected right shoulder disability - namely pain and limited motion above the shoulder level - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.71a, DC 5201.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met. 

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right shoulder disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


